EXHIBIT 10.8.1

 

AMENDMENT TO

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AND NONCOMPETITION AGREEMENT is made and entered
into this 22nd day of May, 2003 (the “Effective Date”), by and between PlanVista
Corporation, a Delaware corporation (f/k/a HealthPlan Services Corporation) and
certain of its subsidiaries as set forth in the Employment Agreement as defined
below (hereinafter collectively called the “Employer”) and Jeffrey L. Markle
(hereinafter called “Employee”).

 

WHEREAS, the Employer and Employee entered into that certain Employment and
Noncompetition Agreement dated as of June 1, 2000 (the “Employment Agreement”);
and

 

WHEREAS, Employer and Employee desire to further amend said Employment
Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. The parties to this Employment Agreement shall be PlanVista Corporation, as
Employer, and Jeffrey L. Markle, as Employee, and any references to subsidiaries
of PlanVista Corporation as set forth in the original Employment Agreement dated
as of June 1, 2001 are hereby deleted.

 

2. Subsection (a) of Section 5 of the Employment Agreement is hereby amended by
deleting the current subsection (a) and substituting in place of such deleted
Subsection (a) the following:

 

“(a) During the term of this Agreement (whether initial or renewal) an annual
salary of no less than $197,000.00 U.S. (the “Annual Base Salary”) provided that
the Board of Directors in its sole discretion may increase such Annual Base
Salary at any time during the term of this Agreement and upon such increase the
increased salary shall become the new Annual Base Salary from the effective date
of such increase forward;”

 

The salary adjustment represented by this Amendment shall begin as of the date
of this Amendment.

 

3. Subsection (b) of Section 5 of the Employment Agreement is hereby amended by
inserting new subsections (v), (vi), (vii) and (viii) in such Subsection (b) as
follows:

 

“(v) A grant, pursuant to the provisions of Employer’s 2003 Option Plan, of
stock options to purchase 700,000 shares of Employer’s common stock (the
“Performance Options”). These options shall be granted with an exercise price
equal to the Fair Market Value of the Employer’s common stock on the date of
this Amendment. These options will vest according to the following vesting
schedule:

 

Time Vesting

 

Percent of Options Vesting

--------------------------------------------------------------------------------

  

Event

--------------------------------------------------------------------------------

15%

   May 22, 2003,

15%

   May 22, 2004, if Employee remains continuously employed until that date

15%

   May 22, 2005, if Employee remains continuously employed until that date

15%

   May 22, 2006, if Employee remains continuously employed until that date

 

 

29



--------------------------------------------------------------------------------

Accelerated Vesting

 

Percent of Options Vesting

--------------------------------------------------------------------------------

  

Vesting Event

--------------------------------------------------------------------------------

10%

   December 31, 2003, if and only if, the Company’s EBITDA (as defined below)
equals or exceeds $13,000,000 for the Company’s 2003 calendar year.

10%

   Any calendar year end on or before December 31, 2006 in which the Company’s
EBITDA (as defined below) equals or exceeds $17,000,000 for the calendar year
then ended (the “$17 Million EBITDA Vesting Event”), provided that only one $17
Million EBITDA Vesting Event may cause the vesting of this 10%. Accordingly,
once this threshold is attained, attaining it in subsequent years shall not
cause further vesting.

10%

   Any calendar year end on or before December 31, 2006 in which the Company’s
EBITDA (as defined below) equals or exceeds $20,000,000 for the calendar year
then ended (the “$20 Million EBITDA Vesting Event”), provided that only one $20
Million EBITDA Vesting Event may cause the vesting of this 10%. Accordingly,
once this threshold is attained, attaining it in subsequent years shall not
cause further vesting. Balance of any unvested options    Any calendar year end
on or before December 31, 2006 in which the Company’s EBITDA (as defined below)
equals or exceeds $25,000,000 for the calendar year then ended. Once this
threshold is attained, attaining it in subsequent years shall not cause further
vesting.

*

   More than one different vesting event may occur in any given year.

 

Notwithstanding the foregoing, in the event that any Performance Options have
not vested by December 31, 2006, such unvested Performance Options shall vest in
accordance with the following schedule, to the extent unvested:

 

  (i) 20% of the total number of Performance Options granted to the Employee
will vest on May 22, 2007, if Employee remains continuously employed until that
date; and

 

  (ii) 20% of the total number of Performance Options granted to the Employee
will vest on May 22, 2008, if Employee remains continuously employed until that
date.

 

     For purposes of the foregoing determinations, EBITDA is defined as earnings
before interest, taxes, depreciation, and amortization for the year then ended
determined in accordance with Generally Accepted Accounting Principles except
that in determining earnings for this purpose, there will be no deduction from
revenue for any compensation charge attributable to the vesting of options, and
there will be no deduction for expenses associated with (i) any Offering or
equity raise pursued by the Employer, (ii) the debt restructure between the
Employer and its senior lenders which occurred on April 12, 2002, (iii) any
litigation in which the Employer is involved, and (iv) any other unusual and/or
non-recurring expenses, as determined by the Board of Directors or the
Compensation Committee. Additionally, the EBITDA targets listed above shall be
adjusted to reflect the projected impact of any business combination involving
Employer which may occur prior to the vesting event with such adjustments to be
determined by adding to the prospective EBITDA targets the EBITDA of any such
business combined with the business of the Employer for the 12 months preceding
the acquisition).

 

(vi) a grant pursuant to the provisions of Employer’s 2003 Option Plan to
purchase 300,000 shares of Employer’s common stock. These options shall be
granted at an exercise price equal to the Fair Market Value of the Employer’s
common stock on the date of this Amendment. Options to purchase one hundred
thousand (100,000) shares shall vest upon the date of this Amendment. Options to
purchase one hundred thousand (100,000) shares shall vest on the same day of the
twelfth (12) month after the date of this Agreement and options to purchase one
hundred thousand (100,000) shares shall vest on the same day of the
twenty-fourth (24) month after the date of this Agreement.

 

(vii) a grant pursuant to the provisions of Employer’s 2003 Option Plan to
purchase 129,000 shares of Employer’s common stock. These options shall be
granted at an

 

30



--------------------------------------------------------------------------------

exercise price equal to the Fair Market Value of the Employer’s common stock on
the date of this Amendment. Options to purchase forty-three thousand (43,000)
shares shall vest upon the date of this Agreement. Options to purchase
forty-three thousand (43,000) shares shall vest on the same day of the twelfth
(12) months from the date of this Agreement and options to purchase one
forty-three thousand (43,000) shares shall vest on the same day of the
twenty-fourth (24) months after the date of this Agreement.

 

(vii) The Employee shall have twelve months from the date of any termination of
Employee’s employment other than for Cause or as a result of death or Permanent
Disability to exercise any vested options held by the Employee. If Employee is
terminated for Cause, all options held by the Employee shall terminate
immediately. If Employee’s employment is terminated by Death or Permanent
Disability, Employee shall have twelve (12) months from the date of such
termination to exercise any vested options held by the Employee. All options
granted by this Amendment shall be subject to the terms of the 2003 Employee
Stock Option Plan and the Employee shall enter into a standard stock option
agreement containing the foregoing terms and other customary provisions for
options issued under the 2003 Stock Option Plan.”

 

4. Section 5 shall be further amended by inserting a new subsection (c) in such
Section 5, which shall read as follows:

 

“(c) In addition to the other vesting provisions related to any stock options
granted to the Employee, all stock options to purchase Employer’s common stock
which are held by the Employee, which as of such time have not vested, shall
vest immediately upon the first to occur of any of the following events:

 

  (i) the termination of the Employee’s Employment by the Employer other than
for Cause or by the Employee as a result of a Constructive Termination Event;

 

  (ii) the sale of substantially all of Employer’s assets; or

 

  (iii) a “Change of Control” as defined in the Employer’s 2003 Stock Option
Plan; provided, however, no Change of Control shall be deemed to have occurred
under such definition by reason of a change resulting from the issuance of
Employer securities: (x) in a registered underwritten public offering, or (y) in
connection with a restructuring of the Employer’s senior secured debt.”

 

5. Subsection (a) of Section 7 of the Employment Agreement is hereby amended by
deleting the current Subsection (a) in its entirety and substituting the
following in place of such deleted subsection:

 

“(a) If during the term of this Agreement, Employee’s employment is terminated
(i) by the Employer other than for Cause, as defined below, or (ii) by the
Employee as a result of the occurrence of a Constructive Termination Event, as
defined below, which has not been cured by the Employer within 30 days of
receipt of written notice from the Employee that such event has occurred, then
upon the occurrence of such event Employer shall pay to the Employee (or the
Employee’s estate in the event of death after termination), as a severance
benefit and in complete satisfaction of any and all claims which Employee may
have against Employer or its affiliates, officers, directors or employees as a
result of this Agreement or his previous employment by Employer, an amount which
is equal to one (1) times Employee’s Annual Base Salary; provided, however,
Employer shall not be obligated to pay any severance benefit until Employee (or
Employee’s personal representative in the event of Employee’s death) has
delivered to Employer a complete and unconditional release, in form reasonably
satisfactory to Employer, releasing Employer from any and all claims which
Employee may have against Employer as a result of any occurrence during
Employee’s employment and including, but not limited to, any claim for wrongful
termination (the “Employee Release”). The foregoing notwithstanding, the
Employee Release shall not release the Employer from any of its post termination
obligations under this Agreement or under any employee benefit plan of the
Employer. Such severance benefit shall be paid within ten (10) days following
the effective date of such termination. As used in this Agreement:

 

31



--------------------------------------------------------------------------------

(A) the term “Cause” means (i) the Employee’s violation of his fiduciary duty to
the Employer, (ii) gross or willful failure by the Employee to perform the
duties of Employee’s position, (iii) the Employee’s habitual unexcused absence
over an extended period, (iv) embezzlement or misappropriation of Employer funds
by the Employee, or (v) the Employee’s conviction of a felony;

 

(B) the term “Permanent Disability” means the permanent mental or physical
inability of the Employee to perform with reasonable accommodation the essential
duties of Employee’s position as existing on the date of this Agreement which
condition causes the Employee to be unable to perform the duties of his office
for a period of six months in any twelve-month period.

 

(C) the term “Constructive Termination Event” means action by the Employer which
is directed at the Employee specifically and not at all employees generally and
which has the effect of significantly reducing the Employee’s compensation,
employment responsibilities, or authority, or the nonpayment by Employer of
compensation due and owing to the Employee under this Agreement, which has not
been cured by the Employer within 30 days of receipt of written notice from the
Employee that such nonpayment has occurred.”

 

6. Section 8 of the Employment Agreement is hereby amended by deleting
subsection (a) in its entirety and substituting the following:

 

“(a) While Employee is employed and for one (1) year after the termination of
Employee’s employment for any reason, without the written consent of the
Employer, Employee shall not either directly or indirectly engage (whether for
his own account or as a partner, joint venturer, employee, consultant, agent,
contractor, officer, director or shareholder or otherwise) in any business
within the United States which delivers preferred provider organization or
claims repricing services on behalf of health care payors or networks; provided,
however, that the foregoing shall not be deemed to prohibit Employee from
purchasing and owning securities of a company traded on a national securities
exchange or on the Nasdaq National Market with which Employee has no
relationship so long as such ownership does not exceed 2% of the outstanding
stock of such company.”

 

7. Section 13 of the Employment Agreement is hereby amended by deleting the
address of Employer and substituting the following therefor:

 

If to Employer:

    

PlanVista Corporation

      

4010 Boy Scout Blvd., Suite 200

      

Tampa, FL 33607

      

Attention: General Counsel

 

8. Except as set forth in this Amendment to Employment and Noncompetition
Agreement, all terms and conditions of the Employment Agreement shall remain in
full force and effect. This Amendment corrects a previously executed amendment
entered into as of the Effective Date, and supercedes any other document
amending the Employment Agreement effective as of the Effective Date.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment and Noncompetition Agreement, effective as of the day and year first
above written.

 

PLANVISTA CORPORATION, on behalf of itself and its subsidiaries listed in the
Employment Agreement dated as of June 1, 2001

 

By:

 

/s/ Phillip S. Dingle

--------------------------------------------------------------------------------

   

        Phillip S. Dingle

   

        Chairman and Chief Executive Officer

   

        “EMPLOYER”

/s/ Jeffrey L. Markle

--------------------------------------------------------------------------------

Jeffrey L. Markle

   

        “EMPLOYEE”

 

33